Chase, Ch. J.
The court are of opinion, that it is not necessary to prove the execution of the bond. The assignee takes the assignment on the credit of the assignor, and having paid a consideration has a right to resort to the obiigec, having used due diligence to recover the money from the obligor. Tine assignment must be proved, and that the plaintiff has used due diligence to get the money from the obligor.
The witness to the assignment was then produced. Who proved his own subscription, and that of the defendant in his presence. But he could not prove that tiie defendant aflixed his seal to it.
Chase, Ch. J. To support a suit under the act of assembly against the assignor of a bond, there must be proof that the assignment was sealed by the assignor.
VeRDTCT FOR THE DEFENDANT.